Citation Nr: 0517611	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for compression fracture at L1 with back pain and 
spondylotic changes of the lumbar spine.

2.  Entitlement to a separate 10 percent rating for 
demonstrable deformity of a vertebral body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to December 
1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in relevant part, increased the 
rating for compression fracture at L1 with back pain and 
spondylotic changes of the lumbar spine to 20 percent 
disabling.  In May 2004, the veteran testified before the 
undersigned Veterans Law Judge at a hearing in Montgomery, 
Alabama.  

The Board observes that the record reasonably raises a claim 
of entitlement to a separate 10 percent rating for 
demonstrable deformity of vertebral body.  Thus, the issues 
are as listed on the cover page.

On September 8, 2004, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  

In September 2004, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The veteran's compression fracture at L1 with back pain 
and spondylotic changes of the lumbar spine is manifested by 
impairment that results in pain on motion and slight overall 
limitation of motion of the lumbar spine due to pain; 
however; even when pain is considered, the veteran's low back 
disability is not shown to result in functional loss 
consistent with or comparable to moderate limitation of 
motion of the lumbar spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, favorable ankylosis 
of the entire thoracolumbar spine, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.  

2.  There is no evidence of demonstrable deformity of a 
vertebral body.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for compression fracture at L1 with back pain and 
spondylotic changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.25, 4.40, 4.45, 4.59 (2003), 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293, 5295 (2001) (effective prior to 
September 23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295 (2002) (effective from September 23, 2002, to 
September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (2003) 
(effective from September 26, 2003).

2.  The criteria for a separate 10 percent rating for 
demonstrable deformity of a vertebral body have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (effective prior to September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and evidence necessary to substantiate his 
claims.  VA provided the veteran with a copy of the appealed 
March 2002 rating decision, May 2003 statement of the case, 
September 2004 Board remand, and March 2005 supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  Specifically, 
the documents contained the pertinent provisions of VA's 
Schedule for Rating Disabilities, including the diagnostic 
codes and associated rating criteria.  See 38 C.F.R. Pt. 4 
(2004).  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in an August 
2003 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all records not held by a federal 
department or agency.  Thus, the Board finds that the veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the August 2003 letter, along with the above-
mentioned correspondences, and subsequently readjudicated his 
claims in March 2005.  In addition, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claims poses no risk of 
prejudice to the veteran.  See Bernard, supra.  



Factual Background

An October 2001 VA examination report reflects complaints of 
consistent back pain in the lower lumbar area with some 
radiation to the hip and legs and some associated burning in 
the hip and legs.  The veteran also complained of some 
cramping in the thighs and stated that he cannot sit still 
for any length of time.  He denied any specific paresthesias.  
The veteran also reported no periods of flare-ups, no 
precipitating or alleviating factors, and no use of 
orthopedic devices.

Examination found no objective evidence of painful motion, 
spasm, weakness or tenderness.  There were no postural 
abnormalities or fixed deformities.  There was no specific 
muscle spasm of the back and no neurological abnormalities.  
X-rays revealed diffuse osteopenia, compression of the 
superior endplate at L2 with spondylosis, and degenerative 
disc disease from T12 through L3.  Range of motion of the 
lumbosacral spine revealed flexion to 85 degrees, extension 
to 30 degrees, lateral flexion to 35 degrees, rotation to 30 
degrees with minimal to moderate to functional limitation of 
loss due to pain.  Lastly, there was a negative straight leg 
raise test and reflexes were physiological.

The examiner diagnosed the veteran with chronic low back with 
minimal to moderate functional limitation of loss due to 
pain, severe diffuse osteopenia of the lumbosacral spine by 
X-ray, and compression of the superior endplate of L2 with 
spondylosis and degenerative disc disease from T12 to L3 of 
the lumbosacral spine by X-ray.

A January 2003 VA treatment note reflects that the veteran is 
postoperative fracture of the left hip and limps after 
walking long distances, and that he was advised to use a cane 
when symptoms return.

An October 2003 VA treatment note reflects complaints of left 
leg weakness and numbness involving the entire left side, 
including the leg, face, upper extremity, buttock, and torso.  
Past medical history included a fracture of the left hip and 
leg.  Examination of the back and spine was unremarkable.  
Impressions included right cerebrovascular event, and left 
hemi-hypesthesia and left lower extremity weakness with 
upgoing toe secondary to right cerebrovascular event.

A December 2003 VA treatment note reflects an impression of 
left pain syndrome most likely secondary to previous parietal 
lobe cerebrovascular accident and left motor/sensory deficit, 
again, secondary to previous cerebrovascular event.

March 2004 X-rays of the lumbosacral spine showed no 
compression fractures or evidence of spondylolisthesis, and 
intact pedicles and sacroiliac joints.  The impression was an 
essentially normal lumbosacral spine series.

A June 2004 VA treatment note reflects that lumbosacral spine 
X-rays and bone scan are normal.

An August 2004 VA treatment note reflects complaints of low 
back pain, the worst pain being about an 8 to 10 on a scale 
of 10, particularly in the evening.  The veteran reported 
that resting helps to relieve the pain and that the pain 
radiated down to his buttocks, particularly to the left side.  
Examination revealed that the flexibility of the 
thoracolumbar region was limited, particularly in the 
anterior bending and lateral rotation with tenderness at the 
posterior superior iliac spine joint on both sides with 
radiation down to the buttocks at the area of the greater 
trochanter.  Muscle strength in both lower extremities was 
within functional range.  Modified straight leg raising was 
negative, and deep tendon reflexes were 2+ at both knee and 
ankle.  Lastly, it was noted that the veteran was able to 
ambulate without any assistive devices with a slow and steady 
pace.

A January 2005 VA treatment note reflects pain in the left 
leg and foot since a stroke a year ago.

A January 2005 VA examination report reflects complaints of 
flare-ups of back pain whenever it rains, lasting as long as 
it rains, sometimes as long as two to three days.  The 
veteran also complained of increased pain with increased 
activity, occasional bladder and bowel incontinence, 
radiation of pain into the buttocks and upper thighs, and 
that he cannot turn his back in the driver's seat.  The 
veteran only uses a cane for support and requires no other 
assistive aids, including a back brace.

Examination revealed that the veteran was able to ambulate 
unassisted with a slight widened base, and that he dressed, 
undressed, and got on and off the examining table unassisted 
in no apparent pain.  Range of motion of the lumbosacral 
spine was as follows: flexion to 70 degrees, extension to 25 
degrees, left lateral bending to 30 degrees, right lateral 
bending to 25 degrees, left lateral rotation to 50 degrees, 
and right lateral rotation to 55 degrees.  Straight leg 
raising was negative to 90 degrees bilaterally.  Motor 
ability of all major muscle groups in both lower extremities 
was grade 5.  There was diminished sensation on the left side 
of his body, and no loss of sensation in any dermatome 
distribution on the right.  Deep tendon reflexes were +4 
bilaterally with slight hyperreflexia on the left.  There was 
a positive Babinski sign on the left.  The entire spine had 
+2 tenderness with +4 tenderness at the lumbosacral junction.  
There was no additional pain on compression of the spine at 
the L1 level.  There appeared to be mild to moderate pain at 
the limitations of all spinal motion, but 10 percent increase 
in loss of motion after repetitive motion due to pain.  The 
veteran did not experience any incapacitating episodes 
requiring bed rest prescribed by a physician over the past 12 
months.

The examiner noted that 2004 X-rays of the spine and an 
entire body nuclear bone scan were both negative.  Diagnosis 
was history of compression fracture, L1.  The examiner opined 
that the objective findings at this time support little or no 
disability secondary to the service-connected compression 
fracture of the L1 vertebra, and that there appears to be 
little to no findings supporting the diagnosis of herniated 
intervertebral disc.  The examiner concluded that the 
veteran, subsequent to active service, experienced a fall and 
a cerebrovascular accident from which he appears to have made 
full recovery except for diminished left-sided sensation.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's compression fracture at L1 with back pain and 
spondylotic changes of the lumbar spine has been evaluated as 
20 percent disabling under Diagnostic Code 5285-5292.  The 
Board notes that the veteran has been evaluated under this 
diagnostic code by analogy.  38 C.F.R. § 4.20 (2004).   

The veteran contends, in essence, that his low back 
disability warrants a higher rating, to include a separate 10 
percent rating for demonstrable deformity of a vertebral 
body.  He asserts that he has constant pain and limited 
motion of the back.  In addition, in an April 2005 letter, 
the veteran states that Celebrex stopped helping him in 2004 
and so he has not taken it since; and that after his in-
service injury he spent ten months in an army hospital, six 
months in an upper body cast, and one year in a back brace.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5235 as the new 
code for vertebral fracture or dislocation and Diagnostic 
Code 5243 as the new code for intervertebral disc syndrome.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
under Diagnostic Code 5293/5243 and apply the criteria that 
are most favorable to the veteran.  The Board notes that 
Diagnostic Codes 5285 and 5292 remained unchanged until the 
August 2003 amendment.

Under Diagnostic Code 5285 in effect prior to September 26, 
2003, for residuals of fracture of vertebra, the following 
evaluations are assignable.  100 percent is warranted with 
cord involvement, bedridden, or requiring long leg braces.  
Special monthly compensation is to be considered; with lesser 
involvements, the disability is rated for limited motion and 
nerve paralysis.  60 percent is warranted without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  

Under Diagnostic Code 5292 in effect prior to September 26, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 20 percent for moderate 
limitation of motion; and 40 percent for severe limitation of 
motion.  

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, an evaluation of 20 percent is available where 
intervertebral disc syndrome is moderate, manifested by 
recurring attacks; an evaluation of 40 percent is available 
where intervertebral disc syndrome is severe, manifested by 
recurring attacks, and with intermittent relief; and an 
evaluation of 60 percent is available where intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001) (effective 
through September 22, 2002).

Under Diagnostic Code 5293 in effect from September 23, 2002, 
to September 25, 2003, intervertebral disc syndrome can be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining, under 38 
C.F.R. § 4.25, separate evaluations of chronic orthopedic and 
neurologic manifestations associated with intervertebral disc 
syndrome, along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) (effective from 
September 23, 2002, to September 25, 2003)).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest and treatment prescribed by a 
physician.  An evaluation of 20 percent is available where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months.  An 
evaluation of 40 percent is available where incapacitating 
episodes have a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  An evaluation of 60 
percent is available where incapacitating episodes have a 
total duration of at least 6 weeks during the past 12 months.  
Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly 
or nearly so.  Orthopedic and neurologic disabilities are to 
be evaluated using criteria for the most appropriate 
Diagnostic Code or Codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects seen in each spinal segment are clearly distinct, 
each segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  Id.

Under the current general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation will be 
assigned for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 20 percent for the veteran's 
low back disability under any version of the rating criteria.  

Initially, the Board observes that a higher evaluation is not 
warranted under any version of Diagnostic Code 5293/5243 for 
intervertebral disc syndrome.  In this regard, the Board 
observes that the record fails to show any chronic neurologic 
manifestations associated with the veteran's low back 
disability.  The Board notes that the veteran has diminished 
left-sided sensation and weakness of the left leg; however, 
the Board observes that the January 2005 VA examiner 
attributed these symptoms to a prior fall and cerebrovascular 
accident.  The Board also notes the veteran's complaints of 
occasional bladder and bowel incontinence; however, the Board 
observes that the January 2005 VA examiner stated after 
examination that there appears to be little or no findings 
supporting a diagnosis of herniated intervertebral disc, 
essentially ruling out intervertebral disc syndrome.  Thus, 
the Board finds that the veteran's low back disability is not 
reflective of intervertebral disc syndrome.  Therefore, the 
regulations pertaining to intervertebral disc syndrome are 
not applicable.  In this regard, the Board also observes that 
the symptoms of a nonservice-connected disability may not be 
considered in the evaluation of a service-connected 
disability.  See 38 C.F.R. § 4.14 (2004).  Regardless, the 
Board observes that the above examiner stated that the 
veteran did not experience any incapacitating episodes 
requiring bed rest prescribed by a physician over the past 12 
months.  See Diagnostic Code 5293 (2002).  

Under the rating criteria in effect prior to September 26, 
2003, the Board concludes that the preponderance of the 
evidence is against a finding for a disability rating in 
excess of 20 percent for the veteran's compression fracture 
at L1 with back pain and spondylotic changes of the lumbar 
spine.  

The Board first finds that the veteran's disability is not 
reflective of demonstrable deformity of a vertebral body to 
warrant a separate 10 percent rating under Diagnostic Code 
5285.  In this regard, the Board notes that neither October 
2001 nor March 2004 examination found any demonstrable 
deformity of vertebral body.  The October 2001 VA examiner 
stated that there were no postural abnormalities or fixed 
deformities.  In addition, March 2004 X-rays of the 
lumbosacral spine showed no demonstrable deformity of a 
vertebral body.  Furthermore, the June 2004 VA treatment note 
reflects that recent lumbosacral spine X-rays and bone scan 
were normal.  

The Board next finds that a higher 60 percent rating is not 
warranted under Diagnostic Code 5285 as the veteran's 
disability is not reflective of abnormal mobility requiring 
neck brace.  There is no evidence of record showing that the 
veteran requires a neck brace.

The Board also finds that a higher rating is not warranted 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  In this regard, the Board notes the relatively 
normal range of motion findings at both the October 2001 and 
January 2005 VA examinations.  The Board also notes the 
January 2005 VA examiner's statement that objective findings 
support little or no disability secondary to the compression 
fracture of the L1 vertebra.  Here, the Board points out that 
the present level of disability is the primary concern.  See 
Francisco, supra.  Thus, the Board observes that the 
veteran's disability is not currently reflective of severe 
limitation of motion of the lumbar spine (criteria for a 40 
percent rating).  Indeed, given the relatively normal range 
of motion at the January 2005 VA examination, along with the 
examiner's opinion that the veteran has little or no 
disability, the Board observes that the veteran's disability 
more nearly approximates the criteria for a 10 percent 
rating.  Thus, even considering the veteran's complaints of 
pain, a rating in excess of 20 percent is not appropriate.  
See 38 C.F.R. §§4.40, 4.45, 4.59; DeLuca, supra.  In 
addition, the Board observes that the recent January 2005 VA 
examination report reflects that the veteran dressed, 
undressed, and got on and off the examining table unassisted 
in no apparent pain and that there was only mild to moderate 
pain at the end ranges of motion.  

The Board also finds that the preponderance of the evidence 
is against a finding for a disability rating in excess of 20 
percent for the veteran's low back disability under the 
current general rating formula for diseases and injuries of 
the spine.  Given the range of motion findings, the Board 
observes that the veteran's disability picture fails to even 
meet the criteria for a 20 percent rating, even considering 
the additional 10 percent loss of motion after repetitive 
motion due to pain reported at the January 2005 VA 
examination.  In this regard, the Board observes that the 
veteran does not have forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (criteria for a 20 percent evaluation).  
See Diagnostic Code 5237 (2003).  

The Board again notes that the veteran's low back disability 
is productive of pain and slight functional impairment; 
however, the Board reiterates that this disability is 
evaluated based on limitation of motion due to pain.  Thus, 
given the range of motion findings, which are consistent with 
a 10 percent evaluation, a rating greater than 20 percent is 
not appropriate.  See 38 C.F.R. §§4.40, 4.45, 4.59; DeLuca, 
supra.  The Board also notes that the recent January 2005 VA 
examination report reflects that the veteran dressed, 
undressed, and got on and off the examining table unassisted 
in no apparent pain and that there was only mild to moderate 
pain at the end ranges of motion.  In addition, the Board 
points out that the veteran's disability is not manifested by 
neurologic manifestations, or sensory or motor deficits.  

The Board acknowledges the veteran's past hospitalization and 
treatment for his low back disability; however, the Board 
again notes that the present level of disability is the 
primary concern.  See Francisco, supra.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disorder.  Because the 
evidence fails to show that the veteran has ankylosis of the 
spine, ankylosis of the lumbar spine, or severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a rating greater than 20 percent under diagnostic 
code 5286, 5289, or 5295 is not warranted under either rating 
criteria in effect prior to September 23, 2002, or from 
September 23, 2002, to September 25, 2003.  

Furthermore, the Board has considered whether the veteran's 
low back disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Board acknowledges the veteran's contention 
that Celebrex became ineffective in 2004; however, the Board 
observes that the January 2005 VA examination report reflects 
that he dressed, undressed, and got on and off the examining 
table unassisted in no apparent pain and that there was only 
mild to moderate pain at the end ranges of motion.  
Therefore, the Board finds that the criteria for submission 
for consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 20 percent for the veteran's 
compression fracture at L1 with back pain and spondylotic 
changes of the lumbar spine.


ORDER

A disability rating in excess of 20 percent for compression 
fracture at L1 with back pain and spondylotic changes of the 
lumbar spine is denied.

A separate 10 percent rating for demonstrable deformity of 
vertebral body is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


